                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Eric Cannon,

                     Plaintiff,

v.                                                               Case No. 18-2364-JWL


SFM, LLC
d/b/a Sprouts Farmers Market,

                     Defendant.

                                  MEMORANDUM & ORDER

       Plaintiff filed this lawsuit against defendant alleging gender discrimination and retaliation

claims arising out of his employment with defendant. This matter is presently before the court on

defendant’s motion to compel arbitration and to stay this case pending arbitration (doc. 20). As

set forth in more detail below, defendant’s motion is retained under advisement pending expedited

discovery limited to the issue of whether plaintiff signed the arbitration agreement.



I.     Standard

       The Supreme Court has “long recognized and enforced a ‘liberal federal policy favoring

arbitration agreements.’” Ragab v. Howard, 841 F.3d 1134, 1137 (10th Cir. 2016) (quoting

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983))). However, whether a party agreed

to arbitration is a contract issue, meaning arbitration clauses are only valid if the parties intended

to arbitrate. Id. (citing United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582
(1960)). No party can be compelled to submit a dispute to arbitration without having previously

agreed to so submit. Id. (citing United Steelworkers, 363 U.S. at 582); accord Howard v.

Ferrellgas Partners, L.P., 748 F.3d 975, 977 (10th Cir. 2014) (“Everyone knows the Federal

Arbitration Act favors arbitration. But before the Act’s heavy hand in favor of arbitration swings

into play, the parties themselves must agree to have their disputes arbitrated.”).

       The court applies state-law principles in deciding whether parties agreed to arbitrate.

Ragab, 841 F.3d at 1137 (citing First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

When parties do not dispute the material facts on the question whether the parties agreed to

arbitration, then a district court, while viewing the facts most favorable to the non-moving party,

can decide as a matter of law whether the parties actually agreed to arbitrate. See Howard, 748

F.3d at 978. In such circumstances, the Act’s “summary trial can look a lot like summary

judgment.” Id.; 9 U.S.C. § 4. But when material disputes of fact exist on the question whether

the parties agreed to arbitrate, the Act requires a summary trial to resolve those disputes. Howard,

748 F.3d at 978.



II.    Facts

       Consistent with the standard articulated above, the following facts are either

uncontroverted or related in the light most favorable to plaintiff as the non-moving party.

Defendant is a “healthy grocery store offering fresh, natural and organic foods at value prices,

with retail stores across the United States.” Def. Motion at 1. Plaintiff began his employment

with defendant in June 2015 as a produce clerk at defendant’s Overland Park, Kansas location.

Defendant terminated plaintiff’s employment in December 2017. He filed suit against defendant

                                                 2
in July 2018 alleging violations of Title VII of the Civil Rights act of 1964. Defendant asserts

that plaintiff’s suit is subject to binding arbitration in light of an arbitration agreement that plaintiff

allegedly executed on January 18, 2016.

       By way of background, on December 31, 2015, defendant sent an e-mail to all managerial

employees attaching a revised arbitration agreement and providing instructions on distributing

that agreement to lower-level employees. The record reflects that managers were instructed to

advise their employees to access the arbitration agreement on the company’s intranet site, to print

a hard copy of the agreement, to sign the hard copy of the agreement, and to return the signed

agreement to the Administrative Coordinator at his or her store location. Once an employee

returned an executed agreement to the Administrative Coordinator, that Coordinator was

responsible for uploading a scanned copy of the agreement to “Recall,” defendant’s electronic

document management system. At that point, an authorized company representative would

electronically sign the agreement and a digital copy was kept and maintained on Recall.

       Defendant contends that plaintiff executed the arbitration agreement on January 18, 2016,

as evidenced by plaintiff’s signature on the document. In response, plaintiff has submitted an

affidavit in which he avers that he recalls receiving a hard copy of the arbitration agreement and

that he consciously decided not to execute the agreement in light of a workplace injury that he had

sustained in mid-December 2015 and his desire to preserve any and all rights to file a lawsuit

against defendant based on that injury. Plaintiff avers that no one at defendant followed up with

him about signing the agreement or told him that he was required to sign that agreement. Finally,

plaintiff avers that the signature on the document submitted by defendant is not his signature and



                                                    3
that he knows he never executed the arbitration agreement.1 In reply, defendant has submitted the

signature pages of various other documents allegedly signed by plaintiff over the course of his

employment and asserts that the signatures, while not identical, share “common features” with the

signature on the arbitration agreement.



III.   Discussion

       Defendant, as the party seeking arbitration, has the burden to show that an arbitration

agreement exists and that plaintiff is bound by it. See Hancock v. Am. Tel. & Tel. Co., 701 F.3d

1248, 1261 (10th Cir. 2012). The court gives plaintiff, as the party opposing arbitration, “the

benefit of all reasonable doubts and inferences that may arise.” Id. (quoting Par–Knit Mills, Inc.

v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 54 (3d Cir. 1980)). If the court finds material

factual disputes preclude it from determining the arbitration question as a matter of law, the court

must proceed to a summary trial to resolve those disputes of fact. Howard, 748 F.3d at 978.

       Here, there is clearly a factual dispute as to whether plaintiff signed the arbitration

agreement. Importantly, plaintiff does not simply aver that he has no recollection of signing the

agreement or that he is not certain whether the signature on the agreement is his signature. Rather,

he affirmatively avers that he remembers making a conscious decision not to execute the

agreement and he affirmatively avers that the signature is not his own. Moreover, defendant has

come forward with no evidence that anyone witnessed plaintiff signing the agreement or that


1
 Plaintiff also highlights that defendant has attached to its motion only the signature page of the
arbitration agreement, which leaves open the possibility that even if plaintiff had signed the
agreement, he may have struck certain provisions from the agreement that are not reflected in the
record. Defendant should be prepared to address this issue after discovery.
                                                 4
anyone recalls receiving an executed agreement from plaintiff.            And while defendant has

submitted other examples of plaintiff’s signature, those examples are not sufficiently similar to

the one on the arbitration agreement that the court, based on that evidence alone, could conclude

that the signature on the arbitration agreement, as a matter of law, is plaintiff’s signature.

       Based on the foregoing, it is clear that discovery is required to resolve the limited factual

dispute concerning whether plaintiff signed the arbitration agreement. Indeed, when a party

contends that it has not signed an agreement to arbitrate or that the signature is a forgery, the court

must resolve that issue before sending the dispute to arbitration. Will-Drill Resources, Inc. v.

Samson Resources Co., 352 F.3d 211, 218 (5th Cir. 2003). To resolve that issue, most courts

permit discovery limited to the forgery issue and then either conduct a “summary trial” or resolve

the issue on subsequent written submissions. See, e.g., Chester v. DIRECTV, LLC, 607 Fed. Appx.

362, 363 (5th Cir. 2015) (upholding district court’s determination to summarily proceed to trial

where plaintiff unequivocally denied signing arbitration agreement and produced his affidavit

providing as such); Burnip v. Credit Acceptance Corporation, 2018 WL 6040437, at *1 (D. Minn.

Nov. 19, 2018) (evidentiary hearing necessary to resolve limited factual issue concerning whether

plaintiff signed agreement); Greiner v. Credit Acceptance Corporation, 2017 WL 586727, at *2-

3 (D. Kan. Feb. 13, 2017) (retaining motion to compel arbitration under advisement pending

evidentiary hearing or jury trial limited to forgery issue); Mitchell v. EEG, Inc., 2016 WL

2903286, at *3 (W.D. Ky. May 18, 2016) (ordering limited discovery followed by a “new motion

to compel arbitration” where the plaintiff submitted affidavit indicating that her signature was

forged); Reed v. Johnson, 2015 WL 9595518, at *1 (N.D. Miss. Nov. 4, 2015) (holding motion in

abeyance until court could complete trial limited to issue of whether purported signature was a

                                                  5
forgery); Hudson v. Babilonia, 2015 WL 1780879, at *2 (D. Conn. Apr. 20, 2015) (where plaintiff

proffered affidavit stating that he had never cosigned promissory note, court found genuine

dispute concerning alleged arbitration agreement and consequently ordered discovery); Castillo

v. Lowe’s HIW, Inc., 2013 WL 12143002, at *4 (N.D. Cal. Dec. 2, 2013) (plaintiff was entitled to

a bench trial or evidentiary hearing on the limited issue of whether he signed the arbitration

agreement).

       Consistent with the approach taken in these cases, the court will refer the parties to the

magistrate judge assigned to this case for the purpose of scheduling expedited discovery limited

to the forgery issue. Once that discovery is complete, the court will conduct a status conference

with the parties to determine whether a “summary trial” is required or whether the parties believe

that the court can resolve the issue based solely on supplemental written submissions. To the

extent a trial is required, the court will explore with the parties during the status conference

whether a bench trial (akin to an evidentiary hearing) or a jury trial is the appropriate course of

action. The court notes, however, that plaintiff has requested in his response that a jury resolve

the forgery issue and Circuit precedent seems to support that request. See Howard, 748 F.3d at

980 (only the party resisting arbitration has the power to demand a jury on the issue of whether

the parties agreed to arbitrate).2




2
 In his response, plaintiff suggests that the court should deny defendant’s motion outright. Tenth
Circuit precedent counsels against that approach. See Howard, 748 F.3d at 978 (holding district
court erred by denying arbitration outright when moving papers revealed dispute about
arbitrability).
                                                6
       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

compel arbitration (doc. 20) is retained under advisement.



       IT IS FURTHER ORDERED BY THE COURT THAT the parties are directed to

contact Judge Birzer’s chambers as soon as practicable to develop an expedited schedule for

limited discovery on the forgery issue. Once discovery is complete, the parties shall contact the

court to schedule a status conference.



       IT IS SO ORDERED.



       Dated this 12th day of February, 2019, at Kansas City, Kansas.



                                                s/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge




                                               7
